                                                           U.S. Department of Justice
     [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                          86 Chambers Street
                                                          New York, New York 10007



                                                           February 3, 2020

     VIA ECF
     Honorable J. Paul Oetken
     United States District Court Judge
     United States Courthouse
     40 Foley Square
     New York, NY 10007

                            RE:     Mercado v. United States, 18 Civ. 1525 (JPO)

     Dear Judge Oetken:

             This Office represents defendant United States of America in the above-captioned medical
     malpractice action brought pursuant to the Federal Tort Claims Act. I write respectfully to request
     that the Court adjourn the conference currently scheduled for February 21, 2020, at 11:45 a.m.
     The undersigned attorney will be travelling out of the country on that day, and will be unable to
     attend the conference.

            The Government has conferred with opposing counsel, and both counsel are available the
     following week on February 27 and 28, 2020. If those dates do not work for the Court, counsel
     will confer and provide additional dates and times. The parties have not sought to adjourn this
     conference before, but the parties have sought and received three prior extensions of the fact
     discovery deadline, which has affected the date of this conference. Plaintiff consents to the
     adjournment.

             We thank the Court for its consideration of this letter motion.

                                                           Respectfully,

APPLICATION GRANTED. The                                   GEOFFREY S. BERMAN
conference is adjourned to February 27,                    United States Attorney
2020 at 10:00 a.m. Dated 2/6/2020.                         Southern District of New York

                                                   By:        /s/Arastu K. Chaudhury
                                                           ARASTU K. CHAUDHURY
                                                           Assistant United States Attorney
                                                           Tel.: (212) 637-2633
                                                           arastu.chaudhury@usdoj.gov
                                                           Attorney for the United States of America
                                       Page 2


CC: Kenneth Auerbach, Esq. (via ECF)
